Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20   Page 1 of 18 PageID 4740




                Exhibit 1
    Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 2 of 18 PageID 4741

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


              2020 WL 5017612                           U.S.C. § 1681, et seq. (the “FCRA”).
Only the Westlaw citation is currently available.
United States District Court, E.D. Pennsylvania.        Plaintiff alleges that Defendant has failed to
                                                        “assure” the “maximum possible accuracy” of its
 Patricia MCINTYRE, on behalf of herself and            reporting of eviction records before selling the
      all others similarly situated, Plaintiff,         data and its reports to prospective landlords, who
                         v.                             rely on those reports to assess and screen tenant
 REALPAGE, INC., d/b/a On-Site, Defendant.              applicants. Plaintiff alleges that due to
                                                        Defendant’s deficient practices in its collection
            CIVIL ACTION No. 18-3934                    and updating of the records it reports to
                        |                               landlords, Defendant has inaccurately reported
                Signed 08/25/2020                       thousands of negative dispositions that had been
                                                        resolved in the tenants’ favor. Plaintiff seeks
Attorneys and Law Firms                                 uniform statutory damages under FCRA section
                                                        1681n for herself and other class members.
Jordan M. Sartell, Alexis I. Lehmann, Edward H.
Skipton, III, James A. Francis, Lauren KW               Before the Court is Plaintiff’s Motion for Class
Brennan, John Soumilas, Francis Mailman                 Certification (ECF No. 41). Defendant filed its
Soumilas, P.C., Philadelphia, PA, for Plaintiff.        Response in Opposition (ECF No. 51), and
                                                        Plaintiff filed its Reply (ECF No. 56). The Court
John G. Papianou, Erin Amanda Novak,                    heard oral argument on June 4, 2020. ECF No.
Montgomery McCracken Walker Rhoads LLP,                 58. The Motion is fully briefed for consideration.
John Soumilas, Francis Mailman Soumilas, P.C.,
Philadelphia, PA, Ronald I. Raether, Jr.,
Troutman Sanders LLP, Irvine, CA, Timothy J.
St. George, Troutman Sanders LLP, Richmond,             II. BACKGROUND
VA, for Defendant.
                                                        Plaintiff is an adult individual who resides in
                                                        Philadelphia, Pennsylvania. ECF No. 1 at 2.
                                                        Defendant is a nationwide consumer reporting
                                                        agency (“CRA”) and is regulated by the FCRA.
                MEMORANDUM                              ECF No. 41-1 at 10. Defendant is headquartered
                                                        in Richardson, Texas, and regularly conducts
                                                        business in the Commonwealth of Pennsylvania.
CHAD F. KENNEY, JUDGE                                   ECF No. 1 at 2.

                                                        Defendant operates its tenant screening business
I. INTRODUCTION                                         through two wholly owned subsidiaries,
                                                        “On-Site” and “LeasingDesk.” ECF No. 41-1 at
*1 This case arises from the inaccurate reporting       10. Defendant acquired “On-Site,” and certain
of eviction records about tenant applicants to          assets of On-Site Manager, Inc., in September
landlords and property managers. Tenant                 2017. Id. The “LeasingDesk” division has been
applicant, Patricia McIntyre (“Plaintiff”), on          in place for many years, and most of Defendant’s
behalf of herself and similarly situated                employees have duties and responsibilities that
individuals, filed this consumer class action           span both divisions or “platforms.” Id.
against RealPage, Inc. (“Defendant”) for                According       to    Defendant’s      corporate
violations of the Fair Credit Reporting Act, 15         representatives, Defendant utilizes a unified
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                      1
    Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 3 of 18 PageID 4742

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


screening business that operates and produces           that “[a]lthough the Big Three stepped back from
both “On-Site” and “LeasingDesk” branded                LexisNexis and using public records information
tenant screening reports. Id. at 11.                    in their consumer reporting products, other
                                                        CRAs, like Defendant, continue to do so.” Id. at
The screening reports Defendant creates are used        14.
by landlords and property managers to determine
whether they should approve or decline a                Defendant’s contract with LexisNexis states that
prospective tenant’s lease application. Id.             LexisNexis is supposed to deliver court updates
According to Plaintiff, Defendant purchases its         to public records when an eviction proceeding
eviction information “from private third-party          had been withdrawn, dismissed, vacated, or
vendors instead of retrieving the actual                satisfied. Id. at 15. Plaintiff points out that the
underlying court records themselves — or even           “contract also provides that such information is
more manageable digital representations — for           to be provided only when ‘commercially
the purpose of creating and selling consumer            reasonable.’” Id. Plaintiff alleges that “based
reports to third party landlords and rental             upon [this] common policy and practice,
property managers.” Id. The information                 Defendant regularly reports inaccurate and
Defendant purchases is “merely a summary                out-of-date eviction information pertaining to
prepared by its vendors that does not include all       cases and judgments that have been dismissed,
the information or the most up-to-date                  withdrawn, satisfied, or have resulted in a
information available at the courthouses or             judgment for the tenant.” ECF No. 1 at 5.
government offices where the records themselves         Accordingly, “[c]onsumers who have obtained
are housed in conjunction with the day-to-day           the dismissal, withdrawal of an eviction matter,
functioning of those entities.” Id. at 12.              satisfied an eviction judgment, or prevailed in an
                                                        eviction matter are prejudiced in their ability to
*2 Plaintiff alleges that both screening divisions,     obtain leased housing.” Id. at 5-6.
“On-Site” and “LeasingDesk,” use the same data
from the same vendor, LexisNexis. Id. (emphasis
in original). Defendant’s chief financial officer
executed the contract with LexisNexis. Id. To            Allegations Specific to Proposed Lead Plaintiff
date, Defendant has not produced any other
contracts concerning its acquisition of public          In Plaintiff’s case, she alleges that “Defendant
record information in this matter and                   reported three eviction cases from Philadelphia,
Defendant’s chief financial officer testified that      and all three were inaccurate.” ECF No. 41-1 at
he is not aware of another one. Id.                     7. One eviction had been voluntarily withdrawn,
                                                        a second that was vacated and dismissed, and a
According to Plaintiff, regulators investigated         third that was satisfied years before Defendant
the three leading credit reporting agencies,            prepared its report on Plaintiff. Id. Defendant
TransUnion, LLC, Equifax Information Services,          failed to report these favorable final dispositions,
LLC, and Experian Information Solutions, Inc.           “even though it admits in its internal documents
(the “Big Three”), for purchasing “distilled,           and in deposition testimony that it should have
incomplete public records summaries from                done so.” Id. at 7 (emphasis in original). Plaintiff
LexisNexis.” ECF No. 1 at 3. As a result,               suggests, “LexisNexis simply never bothered to
following a finding that this practice failed to        spend the money to go back to the courts
meet certain minimum standards, the Big Three           regularly and get those updates, and Defendant
ended their regular collection, or “feed,” from         never bothered to notice before Plaintiff disputed
LexisNexis. ECF No. 41-1 at 13. Plaintiff posits        those records through her attorneys filing this

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                        2
    Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 4 of 18 PageID 4743

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


lawsuit.” Id. at 15.                                    information was inaccurate and out-of-date
                                                        because Plaintiff satisfied the judgment entered
On or about October 26, 2017, Plaintiff applied         against her on November 6, 2012 in case
to rent an apartment in Philadelphia. ECF No. 1         LT-12-10-05-3884 on May 14, 2015, when an
at 6. Defendant prepared a screening report about       entry reflecting that updated disposition was
Plaintiff, under its trade name “On-Site,” and          filed on the publicly-available case docket.” Id.
charged a fee for doing so. Id. The report              at 8 (emphasis in original). As of the date of the
included a section labeled “Landlord Tenant             report, Defendant had failed to update the status
Court Records.” Id.                                     of the November 6, 2012 judgment for nearly
                                                        two and a half years. Id. The report contained no
The first inaccurate and out-of-date item               reference to the satisfaction. Id.
appeared, in relevant part, as follows:
                                                        This second eviction case contained another
                                                        inaccurate entry that appeared in the report, in
                                                        relevant part, as follows:




*3 Id. at 7. According to Plaintiff, “[t]his
information was inaccurate and out-of-date
because the complaint filed against Plaintiff in
case LT-16-12-06-3568 on December 6, 2016               Id. According to Plaintiff, “[t]his information
was reduced to judgment on February 15, 2017,           was inaccurate and out-of-date because the
but that judgment was vacated on May 18, 2017           complaint filed against Plaintiff in case
and the case itself was withdrawn/dismissed on          LT-12-10-05-3884 on October 5, 2012 was
July 28, 2017.” Id. (emphasis in original).             reduced to judgment on November 6, 2012,
Documents reflecting these updates were filed on        which judgment Plaintiff satisfied on May 14,
the     publicly     available    case      docket      2015, when an entry reflecting that updated
contemporaneously with their entry. Id. As of the       disposition was filed on the publicly-available
date of the report, Defendant had failed to update      case docket.” Id. at 8-9 (emphasis in original).
the status of the December 6, 2016 filing for           As of the date of the report, Defendant had failed
nearly six months. Id. The report contained no          to update the status of the November 6, 2012
reference to the vacatur of the judgment or the         judgment for nearly two and a half years. Id. at 9.
withdrawal of the case. Id.                             The report contained no reference to the
                                                        satisfaction. Id.
The second inaccurate and out-of-date entry
appeared, in relevant part, as follows:                 The third inaccurate and out-of-date entry
                                                        appeared, in relevant part, as follows:




*4 Id. at 8. According to Plaintiff, “[t]his
                                                        Id. According to Plaintiff, “[t]his information
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                       3
    Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 5 of 18 PageID 4744

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


was inaccurate and out-of-date because the              class, and two subclasses (one for the
complaint filed against Plaintiff on January 18,        Commonwealth of Pennsylvania and one for the
2012 in case LT-12-01-18-5230 was withdrawn             city of Philadelphia), for Defendant’s violations
on February 17, 2012, when an entry reflecting          of FCRA section 1681e(b).1 ECF No. 1 at 10.
that updated disposition was filed on the
publicly-available case docket.” Id. (emphasis in       *6 During discovery, which is still ongoing,
original). As of the date of the report, Defendant      Plaintiff reviewed Pennsylvania eviction records
had failed to update the status of case                 reported by Defendant to a potential landlord or
LT-12-01-18-5230 for nearly six years. Id. The          property manager, as well as internal consumer
report contained no reference to the withdrawal.        disputes and investigation records for eviction
Id. Ultimately, Plaintiff’s rental application was      data. ECF No. 41-1 at 18. Plaintiff claims that
denied. ECF No. 41-1 at 17.                             “[b]oth of these sources of discovery have
                                                        revealed numerous class members.” Id.
*5 At deposition, Defendant characterized the
inaccuracies as a “one-off.” Id. Plaintiff              Defendant produced a spreadsheet, which
characterizes the inaccuracies as an example of         Plaintiff represents contains “data concerning
what is not “commercially reasonable” under the         904 times [Defendant] reported information
contract with LexisNexis because the accurate           about eviction cases from Pennsylvania courts
information was publicly available at the time          (from Philadelphia) in a tenant screening report it
Defendant issued its report on Plaintiff. Id. at 15.    prepared from October 30, 2016 and July 3,
                                                        2019.” Id. at 18-19. Plaintiff performed her own
Defendant also maintains a file in its                  analysis of the same spreadsheet and explains
LeasingDesk platform about Plaintiff. Id. at 17.        that “Defendant did not obtain and did not report
Plaintiff asserts that “both of Defendant’s             the correct final disposition of [a] case over 85%
screening divisions or platforms contained the          of the time.” Id. at 19. When accounting for
same inaccurately reported eviction cases about         repeat inaccuracies, the error rate reaches 88%.
Plaintiff from Defendant’s common data source,          Id.
LexisNexis, [ ], and upon request through either
its On-Site platform or its LeasingDesk platform,       Regarding national data, Plaintiff relied on
Defendant would provide this inaccurate eviction        Defendant’s       supplemental        interrogatory
record information about Plaintiff to one or more       response, which Plaintiff claims establishes that
of its customers.” Id. at 22.                           out of “43,821 eviction disputes made by tenants
                                                        between February 7, 2017 and December 10,
Plaintiff alleges that “Defendant’s conduct was a       2019 ... 2,932 disputes were closed as duplicates
result of its deliberate policies and practices, was    ... 19,393 disputes had to be resolved fully in
willful, and carried out in reckless disregard for      favor of the consumer, and 1,156 disputes had to
consumers’ rights as set forth under sections           be resolved partially in favor of the consumer.”
1681e(b) and 1681g(a) of the FCRA, and further          Id. at 19 (internal citations omitted). Thus, in
assumed an unjustifiably high risk of harm.”            sum, Plaintiff posits that “over 50% [of
ECF No. 1 at 9-10.                                      Defendant’s nationwide eviction records] had to
                                                        be corrected in whole or in part.” Id.

                                                        Although Plaintiff originally alleged three
    Allegations Specific to the Class at Large          separate classes (see supra n.1), Plaintiff now
                                                        moves to certify only the following nationwide
In her complaint, Plaintiff asserted a nationwide       class:

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                       4
    Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 6 of 18 PageID 4745

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


        For the period beginning two (2)                ultimately sells eviction reports to its customers
        years prior to the filing of the                (i.e., the efforts it makes to gather data used to
        Class Action Complaint and                      generate reports). Defendant also claims that in
        continuing through the date of                  order to prevail, Plaintiff must “show that for
        judgment, all natural persons with              herself, and each class member, that RP
        an address in the United States                 On-Site’s procedures were not only negligent,
        and its Territories who were (a)                but that they were also in ‘willful’ violation of
        the subject of a tenant screening               the FCRA.” ECF No. 51-1 at 21. Thus,
        report prepared by Defendant that               Defendant maintains that Plaintiff must prove
        (b) contained information about                 negligence.
        an eviction proceeding, but which
        (c) failed to state that the eviction           *7 As explained in greater detail below,
        proceeding had been withdrawn,                  however, because the Court finds that Plaintiff is
        dismissed, vacated, satisfied or                not required to prove that Defendant was
        otherwise resulted in a favorable               negligent, most, if not all, of Defendant’s
        disposition or had no judicial                  arguments     opposing      certification     are
        finding against the consumer who                inapplicable.
        was the subject of the tenant
        screening report, as that eviction
        proceeding is reflected in court
        records publicly available at the
                                                        III. DISCUSSION
        time of Defendant’s tenant
        screening report.
                                                          A. Legal Standard

Id. at 10. Plaintiff also moves to be designated                      1. Class Certification
class representative. Id. at 26.
                                                        “The class-action device is an exception to the
Defendant contests class certification on multiple      rule that litigation is usually conducted by and on
grounds. Mainly, Defendant argues class                 behalf of the individual named parties only.”
certification is improper for the following three          Byrd v. Aaron’s Inc., 784 F.3d 154, 163 (3d
reasons (1) the proposed class “implicate[s] the        Cir. 2015), as amended (Apr. 28, 2015) (citing
procedures of thousands of different courts”;           Comcast Corp. v. Behrend, 569 U.S. 33 (2013))
(2) “Plaintiff attempts a class across separate         (quoting Califano v. Yamasaki, 442 U.S. 682,
entities with different procedures”; and                700-701 (1979)) (internal quotations omitted).
(3) Plaintiff’s eviction report was not generated       “Accordingly, the party proposing class-action
through LeasingDesk, nor did it involve                 certification bears the burden of affirmatively
LeasingDesk data. ECF No. 51-1 at 9, 11, 12.            demonstrating by a preponderance of the
Defendant claims that it obtains records “from          evidence her compliance with the requirements
hundreds       of   jurisdictions   encompassing        of Rule 23.” Id. (citation omitted).
thousands of individual courts across the
country,” and points to an array of other facts, all    In order for a class to be certified, the named
of which relate to the way in which it gathers the      plaintiff must satisfy all four prerequisites of
data it uses to generate its reports. Stated            Rule 23(a) and at least one of the Rule 23(b)
differently, Defendant’s argument focuses on its        tests. Baby Neal v. Casey, 43 F.3d 48, 55 (3d
conduct prior to the point in time when it              Cir. 1994) (citing    Wetzel v. Liberty Mutual
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                       5
    Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 7 of 18 PageID 4746

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


Ins. Co., 508 F.2d 239 (3d Cir.), cert. denied,             (D) the likely difficulties in managing a class
421 U.S. 1011 (1975)). Rule 23(a) provides:                 action.
   One or more members of a class may sue or               Fed. R. Civ. P. 23(b)(3). The requirements are
   be sued as representative parties on behalf of       commonly referred to as predominance and
   all only if                                          superiority.       In re Hydrogen Peroxide
                                                        Antitrust Litig., 552 F.3d 305, 310 (3d Cir.
    (1) the class is so numerous that joinder of
    all members is impracticable,                       2008). Under Rule 23(b)(3), class certification
                                                        is appropriate where “the court finds that the
    (2) there are questions of law or fact              questions of law or fact common to the members
    common to the class,                                of the class predominate over any questions
                                                        affecting only individual members, and that a
    (3) the claims or defenses of the                   class action is superior to other available
    representative parties are typical of the           methods for the fair and efficient adjudication of
    claims or defenses of the class, and                the controversy.” Id. In other words, a plaintiff
                                                        “must ‘demonstrate that the element of [the legal
    (4) the representative parties will fairly and
                                                        claim] is capable of proof at trial through
    adequately protect the interests of the class.
                                                        evidence that is common to the class rather than
   Fed. R. Civ. P. 23(a). These four requirements       individual to its members.’”       In re Lamictal
are commonly referred to as numerosity,                 Direct Purchaser Antitrust Litig., 957 F.3d 184,
commonality,      typicality,   and     adequacy,       190-91 (3d Cir. 2020) (alteration in original)
respectively.                                           (citing Marcus v. BMW of N. Am., LLC, 687
                                                        F.3d 583, 600 (3d Cir. 2012) (quoting
Here, Plaintiff states that she is proceeding under        Hydrogen Peroxide, 552 F.3d at 311)).
   Rule 23(b)(3), which provides that a class
action may be maintained if:
   (3) the court finds that the questions of law or                     2. Substantive Law
   fact common to class members predominate
   over any questions affecting only individual         *8 “The FCRA creates a private right of action
   members, and that a class action is superior to      against credit reporting agencies for the
   other available methods for fairly and               negligent or willful violation of any duty
   efficiently adjudicating the controversy. The        imposed under the statute.” Casella v. Equifax
   matters pertinent to these findings include:         Credit Info. Servs., 56 F.3d 469, 473 (2d Cir.
                                                        1995) (citing        15 U.S.C. §§ 1681o &
    (A) the class members’ interests in
    individually controlling the prosecution or           1681n) (citations omitted).
    defense of separate actions;
                                                        The duty at issue in this case is imposed by 15
    (B) the extent and nature of any litigation         U.S.C. § 1681e(b), which provides: “Whenever a
    concerning the controversy already begun by         consumer reporting agency prepares a consumer
    or against class members;                           report it shall follow reasonable procedures to
                                                        assure maximum possible accuracy of the
    (C) the desirability or undesirability of           information concerning the individual about
    concentrating the litigation of the claims in       whom the report relates.” § 1681e(b).
    the particular forum; and

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                       6
    Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                  Page 8 of 18 PageID 4747

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


The statute provides for the following damages:
                                                        The overwhelming weight of authority holds that
   Any person who willfully fails to comply with        a credit report is inaccurate under § 1681e(b)
   any requirement imposed under this                   either “when it is patently incorrect or when it is
   subchapter with respect to any consumer is           misleading in such a way and to such an extent
   liable to that consumer in an amount equal to        that it can be expected to have an adverse
   the sum of—
                                                        effect.” Schweitzer v. Equifax Info. Sols. LLC,
    (1) (A) any actual damages sustained by the         441 Fed. Appx. 896, 902 (3d Cir. 2011)
    consumer as a result of the failure or              (citations omitted).
    damages of not less than $100 and not more
    than $1,000; or
                                                          B. Application
    (B) in the case of liability of a natural person
    for obtaining a consumer report under false         The law is clear: “[c]lass certification is proper
    pretenses or knowingly without a                    only if the trial court is satisfied, after a rigorous
    permissible purpose, actual damages
                                                        analysis, that the prerequisites of Rule 23 are
    sustained by the consumer as a result of the
    failure or $1,000, whichever is greater;            met.”      Hydrogen Peroxide, 552 F.3d at 309
                                                        (citations omitted).
    (2) such amount of punitive damages as the
    court may allow; and                                However, before addressing the          Rule 23(a)
                                                        factors and the      Rule 23(b)(3) test, the Third
    (3) in the case of any successful action to         Circuit recognizes that “an essential prerequisite
    enforce any liability under this section, the       of a class action, at least with respect to actions
    costs of the action together with reasonable
                                                        [proceeding] under Rule 23(b)(3), is that the
    attorney’s fees as determined by the court.
                                                        class must be currently and readily ascertainable
   15 U.S.C. § 1681n(a).                                based on objective criteria.” Marcus, 687 F.3d
                                                        at 592-93 (citations omitted). “[A]t the
The elements of a willfulness claim are (1)             certification stage, the plaintiff need not identify
inaccuracy and (2) a failure to follow reasonable       the actual class members. She need only show
procedures that is (3) knowing or reckless.             how class members can be identified.” Boyle v.
Feliciano v. CoreLogic Rental Prop. Sols., LLC,         Progressive Specialty Ins. Co., 326 F.R.D. 69, 83
332 F.R.D. 98, 105 (S.D.N.Y. 2019); see                 (E.D. Pa. 2018) (citing City Select Auto Sales
   Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47,         Inc. v. BMW Bank of N. Am., Inc., 867 F.3d 434,
57-58 (2007) (“willfulness” in FCRA                     439 (3d Cir. 2017)).
encompasses both knowing and reckless
violations). “Willful” under the FCRA means
“reckless disregard of statutory duty.” Safeco,
551 U.S. at 57-58. A reckless action entails “an                        1. Ascertainability
unjustifiably high risk of harm that is either
                                                        *9 “If class members are impossible to identify
known or so obvious that it should be known.”
                                                        without extensive and individualized fact-finding
   Id. at 68 (quoting Farmer v. Brennan, 511            or ‘mini-trials,’ then a class action is
U.S. 825, 836 (1994)). Thus, unlike with
                                                        inappropriate.”    Marcus, 687 F.3d at 593.
negligence claims, actual damages and causation
                                                        “Some courts have held that where nothing in
are not elements of a willfulness claim.
                                                        company databases shows or could show
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                          7
    Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 9 of 18 PageID 4748

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


whether individuals should be included in the                   Misconstruing the elements of an
proposed class, the class definition fails.” Id.                FCRA        willfulness     claim,
(citations omitted).                                            Defendant compounds its error by
                                                                arguing that the class definition
To date, Plaintiff has identified 184                           proposed by Plaintiff is improper
Pennsylvania eviction records that Defendant                    allegedly because it ‘does not
reported with inaccuracies identical to those it                track the elements’ of a
reported about her. ECF No. 41-1 at 23. And, as                 negligence claim. The causation
Plaintiff uncovered, “[t]here are thousands of                  and damages elements of a
other inaccurate eviction records that Defendant                negligent violation of a section
had to correct after investigation.” Id. To identify            1681e(b) claim, however, are not
these additional class members, Plaintiff asserts               ‘tracked’ because they are simply
that “objective criteria derived from Defendant’s               not applicable here.
own records and publicly available court records
can be used to ascertain class membership.” Id.
Plaintiff maintains that “these court records as        ECF No. 56. at 11 (internal citations omitted).
well as ... Defendant’s own screening reports and       Accordingly, Plaintiff doubles down on its
investigation records the names and addresses of        proposed definition and states that it is “firmly
class members can be compiled for the purposes          grounded upon [ ] objective criteria,” as Plaintiff
of sending them notice, [which] [ ] plainly             moves to certify a class for a willful violation of
satisfies the ‘ascertainably’ requirement applied       the FCRA and uses her case as the prime
by the courts.” Id.                                     example. Id. at 12. Plaintiff has identified
                                                        “objective criteria” that will enable the parties to
Defendant claims its reporting is “highly               identify class members, namely, that “[c]lass
individualized,      raising        issues    with      members can be identified precisely (by name
ascertainability,       predominance,          and      and address) by reviewing Defendant’s eviction
commonality.” ECF No. 51-1 at 16. As such,              reporting and dispute records and/or comparing
Defendant argues that Plaintiff’s class definition      the same with publicly available court records
is incomplete because it “requires proof that, for      for eviction proceedings.” Id. Plaintiff further
every class member, RP On-Site failed to report         maintains that there is enough to ascertain the
certain types of dispositions that were ‘reflected      class through additional objective criteria vis a
in court records publicly available at the time of      vis Defendant’s interrogatory responses and
Defendant’s tenant screening report.’” Id. (citing      corporate representative testimony about the
ECF No. 41-1 at 10). According to Defendant,            dispute records, as well as the requested
“[t]he proposed class, as identified through the        Pennsylvania records.” Id. at 13.
Pennsylvania Reports and the Dispute Records,
is not ascertainable as to the single element of        *10 Here, members are not impossible to
inaccuracy” because “Plaintiff has not even             identify. In fact, there is nothing extensive about
attempted to articulate a basis by which the            identification. Defendant’s concerns do not
Court could ascertain whether the disposition           reflect an inability to determine class members
was publicly available at the time that RP              by reference to an objective criteria. All of the
On-Site issued its report.” Id. at 16-17.               individualized fact-finding Defendant describes
                                                        — which it claims will give rise to “mini-trials”
In reply, Plaintiff counters Defendant’s position       — are merits determinations, not some
as follows:                                             administrative review to determine whether an
                                                        objective element of a class definition is met. At

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                        8
   Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 10 of 18 PageID 4749

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


this stage, she need only show how class
members can be identified. The Court agrees             Here, Defendant does not contest numerosity, as
with Plaintiff that the records are enough to           the requirement is easily satisfied. The proposed
ascertain a class and, moreover, to provide notice      class is sufficiently numerous that joinder would
to an identifiable group of tenant applicants           be impracticable, the class is subject to objective
similarly situated to Plaintiff. Plaintiff correctly    criteria that Plaintiff derived from Defendant’s
points out that Defendant contradicts itself            own records and publicly available court records.
insofar as it may rely upon its summary court
records to sell reports and conduct its business,
but Plaintiff cannot rely upon those same records                        b. Commonality
to ascertain a class. Id. at 13. Therefore, in sum,
Plaintiff has identified objective criteria, in the     “[C]ommonality does not require perfect identity
form of business and court records, from which a        of questions of law or fact among all class
class can be ascertained. Accordingly, the              members. Rather, ‘even a single common
proposed class definition meets the requirements        question will do.’” In re Suboxone
for ascertainability.                                   (Buprenorphine Hydrochloride & Nalaxone)
                                                        Antitrust Litig., 421 F. Supp. 3d 12, 47 (E.D. Pa.
                                                        2019), aff’d sub nom. In re Suboxone
                                                        (Buprenorphine Hydrochlorine & Naloxone)
              2.    Rule 23(a) Factors                  Antitrust Litig., 2020 WL 4331523 (3d Cir. July
                                                        28, 2020) (quoting Reyes v. Netdeposit, LLC,
                                                        802 F.3d 469, 486 (3d Cir. 2015)). “The focus of
                                                        the commonality inquiry is not on the strength of
                    a. Numerosity                       each plaintiff’s claim, but instead is on whether
                                                        the defendants’ conduct was common as to all of
A plaintiff seeking certification must first            the class members.” Id. (internal alterations
demonstrate that the class is so numerous that
                                                        omitted) (quoting        Rodriguez v. Nat’l City
joinder of all members is impracticable. Fed.           Bank, 726 F.3d 372, 382 (3d Cir. 2013)). The
R. Civ. P. 23(a)(1). “No minimum number of              Third Circuit has held that a putative class
plaintiffs is required,” but under Third Circuit        satisfies the commonality requirement if “the
precedent “generally, if the named plaintiff            named plaintiffs share at least one question of
demonstrates that the potential number of               fact or law with the grievances of the prospective
plaintiffs exceeds 40, the first prong of Rule          class.”    Rodriguez, 726 F.3d at 382 (internal
23(a) has been met.”         Hayes v. Wal-Mart          quotation and citation omitted).
Stores, Inc., 725 F.3d 349, 357, n.5 (3d Cir.
2013) (quoting Stewart v. Abraham, 275 F.3d             Plaintiff asserts that the class is subject to three
220, 226-227 (3d Cir. 2001)). Although Rule             common questions:
23(a)(1) “does not require a plaintiff to offer
direct evidence of the exact number and                         (a)     whether        Defendant’s
identities of the class members, in the absence of              procedures in not obtaining actual
direct evidence, a plaintiff must show sufficient               court records (even though it
circumstantial evidence specific to the products,               chooses to sell eviction data in its
problems, parties, and geographic areas actually                reports) is reasonable under
covered by the class definition to allow a district             section 1681e(b) of the FCRA;
court to make a factual finding.” Id. (internal                 (b) whether Defendant’s reliance
quotation and citation omitted).                                upon its public records vendor is
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                        9
   Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 11 of 18 PageID 4750

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


        reasonable in light of LexisNexis’              In reply, Plaintiff maintains that “[t]he evidence
        poor track-record with other                    here is that Defendant’s procedure is never to
        CRAs and Defendant’s lack of                    obtain actual eviction court records and that it
        any audit; and (c) whether any                  relies exclusively and without any audit upon its
        violation of FCRA           section             public records vendors (primarily LexisNexis,
        1681e(b) was negligent or willful.              despite that vendor’s poor track-record with
                                                        other CRAs).” ECF No. 56 at 15 (emphasis in
                                                        original). Plaintiff goes on to emphasize that
ECF No. 41-1 at 24 (citing Soutter v. Equifax           “[t]hese are not just common issues; they are the
Info. Servs., LLC, 307 F.R.D 183, 201-02 (E.D.          key issues as to whether Defendant’s procedures
Va. 2015) (finding commonality satisfied on the         in reporting eviction data “assures” the
following subjects: “the inaccuracy of the              “maximum possible accuracy” required under
consumer reports, the reasonableness of the             FCRA         section 1681e(b), which Plaintiff
procedures alleged to cause these inaccuracies,         believes is more than sufficient to satisfy
whether Equifax’s conduct was willful, and the          commonality. Id. at 16. Moreover, Plaintiff
determination of statutory damages.”)).                 argues the fact that Defendant “concedes
                                                        commonality as to at least ‘one question of fact
*11 Defendant argues that the common questions          or law’” is sufficient. Id.
Plaintiff identified are “underinclusive and
irrelevant” based on the following points:              The Court agrees. Because Plaintiff shares
                                                        multiple questions of both fact and law with the
        With      the     exception      of             prospective class — and the Third Circuit has
        LexisNexis’s ‘data collection                   stated that “the named plaintiffs [must only]
        practices,’ none of these proposed              share at least one question of fact or law with the
        questions has anything to do with               grievances of the prospective class” — Plaintiff
        RP On-Site’s reporting processes,               has satisfied the commonality requirement.
        which lie at the core of any claim
                                                            Rodriguez, 726 F.3d at 382. Defendant
        under      § 1681e(b), and which                continues to conflate a negligence claim with a
        would vary based on the many                    willfulness claim. The focus is not on
        dimensions outlined above. And,                 LexisNexis’ conduct; the focus is on Defendant’s
        with respect to the data practices              conduct and its blanket reliance on LexisNexis to
        of LexisNexis (one of four                      supply its reports that is common to all class
        vendors),     although     Plaintiff            members.
        concedes the relevance of those
        facts to the certification inquiry,
        she has no evidence of those
        practices, as she failed to engage                                 c. Typicality
        in any discovery of LexisNexis
                                                            Rule 23(a)(3) provides that the typicality
        during the years this case has
                                                        requirement is satisfied if the “claims or defenses
        been     pending.     LexisNexis’s
                                                        of the representative parties are typical of the
        practices, as applied to the record
        of any class member, would also                 claims or defenses of the class.” Fed. R. Civ.
        be individualized.                              P. 23(a)(3). The typicality requirement is
                                                        “designed to align the interests of the class and
                                                        the class representative so that the latter will
ECF No. 51-1 22.                                        work to benefit the entire class through the
                                                        pursuit of their own goals.” In re Prudential
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                      10
   Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 12 of 18 PageID 4751

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


Ins. Co. Am. Sales Practice Litig. Agent Actions,       members.” ECF No. 41-1 at 25. Plaintiff
148 F.3d 283, 311 (3d Cir. 1998) (citing Baby           “intends to seek uniform statutory damages
Neal, 43 F.3d at 57). Both typicality and               under FCRA        section 1681n for herself and
commonality “serve as guideposts for                    other class members.” Id. And, Defendant’s
determining whether under the particular                failure to “assure” the “maximum possible of
circumstances maintenance of a class action is          accuracy” in its eviction record reporting is
economical and whether the named plaintiff’s            exactly the claim of every class member. Id. The
claim and the class claims are so interrelated that     Court agrees that these questions, which underlie
the interest of the class members will be fairly        Plaintiffs’ claims, are shared by every putative
and adequately protected in their absence.”             class member. Accordingly, the typicality
   Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,        element is established here.
350 (2011) (internal quotations and citation
omitted).                                               Plaintiff correctly points out that “none of
                                                        Defendant’s arguments defeat typicality because
*12 To evaluate typicality, the Third Circuit           Defendant again attempts to foist additional
instructs courts to ask whether the named               requirements onto a            section 1681e(b)
plaintiff’s claims are typical — in common sense        willfulness     claim,     and      fundamentally
terms — of the class’ claims thus suggesting that       mischaracterizes this claim throughout its
the incentives of the named plaintiff are aligned       opposition.” ECF No. 56 at 17. Again,
with those of the class.        Beck v. Maximus,        Defendant is relying on the elements of a
Inc., 457 F.3d 291, 295-296 (3d Cir. 2006). A           negligence claim to defeat an element of a
plaintiff’s claim is typical if it arises from the      willfulness claim. As such, a “unique defense”
same event or practice or course of conduct that        will not become a major focus of this litigation.
gives rise to the claims of other class members         The fact that records are derived from On-Site,
and his or her claims are based on the same legal       LeasingDesk, or both does not distinguish
theory.     In re Nat’l Football League Players         Plaintiff from prospective class members whose
Concussion Injury Litig., 821 F.3d 410, 428 (3d         data was derived from the other source because
Cir. 2016). Typicality is a “low threshold.” Id.        Defendant owns both. The issue underlying both
                                                        Plaintiff’s and every putative class member’s
Again, Defendant maintains that due to the              claim, alike, is that Defendant used the same
individual nature of each claim Plaintiff cannot        vendor, LexisNexis, and accepted its reports at
satisfy the typicality requirement. Defendant           face value. Plaintiff’s claims, therefore, arise
contends that because class members face                from the same practice or course of conduct that
“unique    defenses”    renders    Plaintiff   a        gives rise to the claims of other class members
“representative not adequate to protect the             that are based on the same legal theory. There
interests of the class.” ECF 51-1 at 13.                are no individualized claims or defenses, and all
Defendant appears to blend the typicality and           seek the same statutory damages. Accordingly,
adequacy requirements – “Plaintiff also is an           the Court finds that the typicality requirement is
atypical and inadequate class representative            satisfied.
because she is subject to a complete causation
and damages defense.” ECF 51-1 at 25.
                                                                           d. Adequacy
Plaintiff argues that her claim is entirely typical
because “Defendant prepared a tenant screening          *13 The fourth prerequisite under Rule 23(a)
report about her with an inaccurate eviction            is that the class representative and class counsel
record on it, like it did for all proposed class        must “fairly and adequately protect the interests
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     11
   Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 13 of 18 PageID 4752

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


of the class.”    Fed. R. Civ. P. 23(a)(4). The                 3.    Rule 23(b)(3) Requirements
adequacy requirement “has two components: (1)
concerning the experience and performance of
class counsel; and (2) concerning the interests                          a. Predominance
and incentives of the representative plaintiffs.”
   Dewey v. Volkswagen Aktiengesellschaft, 681          Under       Rule 23(b)(3), class certification is
F.3d 170, 181-182 (3d Cir. 2012) (internal              appropriate if “the court finds that the questions
quotations and citation omitted). The Third             of law or fact common to the members of the
Circuit has made clear that “adequate                   class predominate over any questions affecting
representation of a particular claim is determined      only individual members, and that a class action
by the alignment of interests of class members,         is superior to other available methods for the fair
not proof of vigorous pursuit of the claim.” In         and efficient adjudication of the controversy.”
re Cmty. Bank of N. Virginia, 418 F.3d 277, 307            Fed. R. Civ. P. 23(b)(3). “The predominance
(3d Cir. 2005) (internal quotations and citation        inquiry     ‘asks     whether     the    common,
omitted). “In analyzing this criteria, the court        aggregation-enabling, issues in the case are more
must determine whether the representatives’             prevalent or important than the non-common,
interests conflict with those of the class and          aggregation-defeating,      individual    issues.’”
whether the class attorney is capable of                   TysonFoods, Inc. v. Bouaphakeo, 136 S. Ct.
representing the class.” Johnston v. HBO Film           1036, 1045 (2016) (quoting 2 W. Rubenstein,
Mgmt., Inc., 265 F.3d 178, 185 (3d Cir. 2001)           Newberg on Class Actions § 4:49, at 195-96 (5th
(citations omitted). The Third Circuit instructs        ed. 2012)).
courts to consider whether the “attorneys for the
class representatives are experienced and               More specifically, “[t]o determine whether the
qualified to prosecute the claims on behalf of the      putative class has satisfied predominance
entire class.” Baby Neal, 43 F.3d at 55.                (indeed, all applicable Rule 23 requirements),
                                                        the District Court must conduct a ‘rigorous
Here, there is no indication that Plaintiff             analysis’ of the evidence and arguments
possesses any interests adverse to the class. The       presented.”       Lamictal, 957 F.3d at 190-91
Court finds that Plaintiff’s counsel is qualified       (citing    Hydrogen Peroxide, 552 F.3d at 309
and experienced in class action, complex                (quoting Gen. Tel. Co. of the Sw. v. Falcon,
litigation, and consumer litigation. Plaintiff’s        457 U.S. 147, 161 (1982))). The Third Circuit
counsel has been certified to represent classes         recently broke down this analysis into three
under the FCRA, as well as other consumer               parts. “First, the court must ‘find[ ]’ that the
protection laws, by this Court and by courts in         requirements of       Rule 23 are met and any
other districts, and has tried class actions to         ‘[f]actual determinations supporting      Rule 23
verdict. See ECF No. 41-14. Accordingly,                findings must be made by a preponderance of the
Plaintiff and her counsel are adequate class            evidence.’” Id. (citing       Hydrogen Peroxide,
representatives.                                        552 F.3d at 307). “Second, ‘the court must
                                                        resolve all factual or legal disputes relevant to
                                                        class certification, even if they overlap with the
                                                        merits.’” Id.; see      Dukes, 564 U.S. at 351
                                                        (“That [overlap] cannot be helped.”); see
                                                        also Marcus, 687 F.3d at 591 (“ Rule 23
                                                        gives no license to shy away from making
                                                        factual findings that are necessary to determine
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                      12
   Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 14 of 18 PageID 4753

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


whether the Rule’s requirements have been               electronically traced for each record, which
met.”). “Third, the court must consider ‘all            would be a highly-individualized task across tens
relevant evidence and arguments,’ including             of thousands of records, with varying proof then
‘expert testimony, whether offered by a party           presented at trial as to whether the collection
seeking class certification or by a party opposing      frequency for an individual court was
it.’” Id. (citing Hydrogen Peroxide, 552 F.3d           reasonable”; and (3) “the substantive content of
at 307). Once completed and the Court finds by a        each court file, which would inform an
preponderance of the evidence that the claims are       assessment of the reasonableness of RP
capable of common proof at trial, then the              On-Site’s procedures, will vary by record.” See
predominance       requirement      is    satisfied.    ECF No. 51-1 at 18-20. Each argument relates to
    Lamictal, 957 F.3d at 191.                          the accuracy, timing, and process that Defendant
                                                        uses to acquire, maintain, and update the data it
*14 Plaintiff highlights courts that have found         reports. Furthermore, Defendant argues that
common issues predominating in FCRA class               because it “has a due process right to contest any
actions seeking only statutory damages, such as         claim of a ‘willful’ violation based on the facts
the instant case. See ECF No. 41-1 at 27 (citing,       and circumstance of each record challenged by
inter alia, Miller v. Trans Union, LLC, 2017 WL         any putative class member,” the purported
412641, at *8-11 (M.D. Pa. Jan. 18, 2017))              individualized data collection practice discussed
(report and recommendation certifying FCRA              above “will be even more individualized.” Id. at
statutory damages case for class treatment);            21-22.
   Chakejian v. Equifax Info. Servs., LLC, 256
F.R.D. 492, 498, 500-01 (E.D. Pa. 2009)                 All of Defendant’s arguments ignore Plaintiff’s
(certifying FCRA statutory damages class                theory of the case — i.e., that Defendant’s
                                                        reports are consistently inaccurate because
action);     Summerfield v. Equifax Info, Servs.
                                                        Defendant obtains summary eviction data from
LLC, 264 F.R.D. 133, 139, 142 (D.N.J. Sept. 30,
                                                        its vendors and does not prioritize adjudication
2009).       Moreover,       Plaintiff   suggests
                                                        updates. Based on this theory, the Court agrees
“predominance is established where common
                                                        that “[t]he success or failure of the Plaintiff’s
facts about the willfulness of a defendant’s
                                                        claim and that of the class will depend upon the
conduct provide for a statutory damage remedy.”
                                                        same core evidence and legal issues,” including
Id. (citing Taha v. Cnty. of Bucks, 862 F.3d 292,
                                                        but not limited to the following:
309 (3d Cir. 2017)).
                                                            (1) the acquisition of summary eviction
Defendant raises various arguments at different             records by Defendant (rather than actual
points throughout its opposition brief directed at          court records);
predominance. See ECF No. 51-1 at 16, 18, 21,
25, 28, 29. But Defendant advances no                       (2) its failure to audit or even properly
discernible        arguments         distinguishing         oversee its public record vendors;
commonality and predominance. First, under the
heading “Individualized Issues About RP                     (3) Defendant’s motive to generate profit by
On-Site’s Report Predominate,” Defendant                    selling reports;
argues: (1) “that an individualized review of each
                                                            *15     (4)  LexisNexis’     “commercially
screening report and the underlying court
                                                            reasonable” data collection practices and
documents would be necessary to assess the
                                                            how those practices reflect upon the
reasonableness of RP On-Site’s reporting”;
                                                            reporting of eviction records for the class
(2) “[t]he circumstances and the timing of the
                                                            members here;
last update by the vendor would need to be
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     13
   Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 15 of 18 PageID 4754

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


    (5) whether Defendant had sufficient                each class member would require individualized
    knowledge of its error rate and the                 class determinations” and “that its methods have
    undependability of its public records               varied over time, creating an individualized
    vendors;                                            question of reasonableness in each case.” Id. at
                                                        108 (emphasis added).
    (6) whether Defendant’s failure to assure
    accuracy for Plaintiff and the class was            The Feliciano court rejected the defendant’s
    willful, or merely negligent.                       arguments outright, explaining that because
                                                        “[t]he allegations as to [defendant]’s collection,
ECF No. 56 at 22 n.9. These common issues
                                                        updating, and reporting of case information
predominate over any individualized issues
                                                        are common to all members of the class,”
related to Defendant’s data collection practices.
                                                        common questions predominated the purported
Here, the jury should be able to determine
                                                        individualized inquiries related to the
whether Defendant’s a violation was “willful,” or
                                                        defendant’s collection of data. Id. at 107
merely negligent, by considering common
                                                        (emphasis added). Here, Defendant’s arguments
evidence related to Defendant’s policy, practice
                                                        directed at its data collection practices will
and procedure without focusing on information
                                                        similarly be established using common evidence.
individual to a class member.
                                                        Plaintiff proposes that Defendant’s behavior is
                                                        systemic. In other words, it takes the form of a
Defendant’s arguments nearly mirror those made
                                                        policy, practice, or procedure that, effectively,
in a highly analogous FCRA class action. In
                                                        produces the same result – the generation of
Feliciano v. CoreLogic Rental Property
                                                        inaccurate reports. Whether Defendant’s blind
Solutions, LLC, 332 F.R.D. 98 (S.D.N.Y. 2019),
                                                        acceptance of summary reports from its vendor,
the plaintiff alleged that the defendant violated
                                                        LexisNexis, rises to level willful, or reckless,
the FCRA by “fail[ing] to insure the accuracy of
                                                        disregard for its duty under the FCRA is the
... tenant data before selling the data and the
                                                        common issue. Plaintiff’s sole claim, willfulness
resulting reports to prospective landlords, who
                                                        violation, does not give rise to individual
rely on them to assess and screen potential
                                                        determinations that triggers causation and
tenants.” Id. at 102. Like Plaintiff here, the
                                                        defenses, like a negligence claim. Here, the
plaintiff in Feliciano alleged “that, because of
                                                        factual context that Plaintiff asserts and her
delays and deficient practices in collecting and
                                                        overall contention – that Defendant’s behavior
updating [court] records reported to landlords,
                                                        produced a common, generally applicable impact
defendant ha[d] inaccurately reported that
                                                        – poses common questions capable of classwide
housing suits against tenants were ongoing,
                                                        resolution.
when in fact the suits had been favorably
resolved in favor of the tenant.” Id. In further
                                                        *16 The Court understands Defendant’s desire to
similarity to the present case, the plaintiff sought
                                                        challenge causality on a case-by-case basis.
statutory damages. As Defendant argues here,
                                                        Hypothetical individualized errors from one
the defendant in Feliciano argued that
                                                        report to the next, however, have no bearing on
predominance was lacking because “individual
                                                        the key liability inquiry in this case. Plaintiff
issues ... [related to] the accuracy of the
                                                        alleges that Defendant should not have taken
individual reports and the willfulness of
                                                        LexisNexis data at face value and use it in its
[Defendant] ... predominate.” Id. at 107-08
                                                        own reports, without first performing its own
(“[W]hether a report is accurate may involve an
                                                        independent assessment of that data. Thus,
individualized inquiry.”). More specifically, the
                                                        liability does not turn on the reasonableness of
defendant “[took] the position that the accuracy,
                                                        the error(s) in the individual tenant applicant’s
timing, and technique used to acquire ... data of
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                     14
   Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 16 of 18 PageID 4755

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


reports, but rather on the reasonableness of            aff’d sub nom. In re Suboxone (Buprenorphine
Defendant’s collection practice, policy, and            Hydrochlorine & Naloxone) Antitrust Litig.,
procedure that produced the error rate giving rise      2020 WL 4331523 (3d Cir. July 28, 2020) (citing
to the class’ claim. Plaintiff asserts that             In re Mushroom Direct Purchaser Antitrust
Defendant’s procedures in this regard are               Litig., 319 F.R.D. 158, 208 (E.D. Pa. 2016)
uniform and do not vary from one individual             (quotations omitted)).
report to the next.
                                                        Here, a class action represents a superior method
Similarly, whether Defendant’s acceptance of            for resolving this controversy. This class action
LexisNexis reports at face value constitutes            mechanism allows the class to prosecute claims
willful conduct will also turn on common                even for relatively modest statutory damages.
evidence related to Defendant’s relationship with       Moreover, the vast majority of individuals
LexisNexis, process for accepting data                  affected by Defendant’s practices are unlikely to
therefrom, whether Defendant was aware of the           know that their rights have been violated. The
likelihood that its data may contain inaccuracies,      alternative, therefore, would be no action at all.
Defendant’s knowledge of its error rate, and            As such, in light of that comparison, the
other common evidence related to the willfulness        class-action mechanism constitutes a superior
of Defendant’s conduct. As such, this case              means of adjudicating the claim before the
centers on Defendant’s common acts, as well as          Court.
its state of mind insofar as it was aware of the
alleged unjustifiably high risk of harm that was        Defendant argues that predominance is lacking
either known or so obvious that it should have          because the Court will need to conduct “a
been known. The Court is not currently charged          manual review of each report, as well as
with determining whether Plaintiff will                 testimony from each landlord,” to assess whether
ultimately succeed at trial under her theory. That      the report “had [any] effect on a consumer’s
question is for the trier of fact. Here, the question   rental prospects.” ECF No. 51-1 at 25-26. As
is whether the questions common to the class are        such, Defendant asserts that “[t]he class action
capable of common proof at trial, and the Court         mechanism is not superior to individual actions
is convinced by a preponderance of the evidence         because the structure of the FCRA ensures that
that it is.                                             consumers have sufficient incentives to pursue
                                                        individual litigation when they have suffered
                                                        actual injury.” Id. at 28. In other words,
                    b. Superiority                      Defendant argues that causation cannot be
                                                        established without resolving individualized
A court must find that the use of a class action is     issues.    Defendant       also     argues     that
“superior to other available methods for fairly         “individualized inquiries ... predominate as to the
and efficiently adjudicating the controversy.”          amount of damages” because the statute at issue
    Fed. R. Civ. P. 23(b)(3). To determine              prescribes a range of awardable damages,
whether plaintiffs have met their burden on             between $100 to $1,000. Id. at 27. Both of these
superiority, courts consider “class members’            arguments are inapposite.
interests in pursuing separate actions, the extent
of any independent litigation already begun by          *17 Again, Defendant “conflates an FCRA ...
class members, the desirability of concentrating        willfulness claim with a ... negligence claim.”
the litigation in this forum, and the difficulties      ECF No. 56 at 26. Plaintiff has not brought a
likely to be encountered in the management of a         claim for a negligent violation of the FCRA.
class action.” Suboxone, 421 F. Supp. 3d at 65,         Therefore, Plaintiff need not prove causation. In

              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                      15
   Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                 Page 17 of 18 PageID 4756

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


a similar vein, Defendant’s argument that                  claims. Id. at 1781-83. The Court reasoned
individualized     damages      inquiries     defeat       that because the nonresidents were not
predominance is equally misguided because it is            prescribed, did not purchase, did not ingest,
well-settled that individualized damages                   and were not injured by the drug in
inquiries do not defeat predominance. See, e.g.,           California, there was no ‘connection between
Suboxone, 421 F. Supp. 3d at 65, aff’d sub nom.            the forum and the specific claims at issue.’
In re Suboxone (Buprenorphine Hydrochlorine                   Id. at 1781. The Court explained that ‘[t]he
& Naloxone) Antitrust Litig., 2020 WL 4331523              mere fact other plaintiffs were prescribed,
(3d Cir. July 28, 2020) (rejecting the defendant’s         obtained, and ingested Plavix in California —
argument that “the eventual need for                       and allegedly sustained the same injuries as
individualized damages inquiries defeats                   did the nonresidents — does not allow the
predominance.”). This is especially true where,            State to assert specific jurisdiction over the
as here, movants for class certification allege            nonresidents’ claims.’ Id. at 1781.
only statutory damages. See, e.g., Soutter, 307
F.R.D. at 217 (“Unlike individualized, subjective       Velazquez v. State Farm Fire & Cas. Co., 2020
determinations of damages, which could spawn a          WL 1942784, at *10 (E.D. Pa. Mar. 27, 2020),
series of mini-trials, this is simply a matter of       report and recommendation adopted, 2020 WL
counting heads and data points.”). Compared to          1939802 (E.D. Pa. Apr. 22, 2020). Based on
any available alternatives, the facts of the instant    these distinctions, this Court refused to extend
case demonstrate that the class-action                  Bristol-Myers’ holding to class actions. See id. at
mechanism constitutes a superior method for             *11 (“In the absence of binding precedent on the
fairly and efficiently adjudicating the                 applicability of Bristol-Myers to class actions, I
controversy.                                            respectfully recommend against extending its
                                                        holding at this time.”); see also Gress v.
                                                        Freedom Mortg. Corp., 386 F. Supp. 3d 455, 465
              4. Personal Jurisdiction                  (M.D. Pa. 2019) (declining to apply
                                                        Bristol-Myers to class action claim because “[i]t
Defendant argues that the Court lacks personal          is plain to see that Bristol-Myers Squibb is not
jurisdiction over certain out-of-state class            squarely on point, and we see no basis to extend
members, relying solely upon the Supreme                the application of what otherwise appears to be a
Court’s opinion        Bristol-Myers Squibb v.          limited holding.”). Therefore, the Court finds
Superior Court of California, San Francisco             Defendant’s personal jurisdiction argument
County, 137 S. Ct. 1773, 1777-78 (2017). See            inapplicable.
ECF No. 51-1 at 30-31. A court in this district
recently distinguished Bristol-Myers as follows:
                                                                           5. Trial Plan
   Bristol-Myers did not involve a proposed
   class action suit as here. Rather, in                *18 Plaintiff proposes a detailed trial plan in her
   Bristol-Myers, more than 600 named                   motion for class certification, see ECF No. 41-1
   plaintiffs, residents and nonresidents of            at 30-31, which the Court finds acceptable. In
   California, instituted a mass tort action in         keeping with Plaintiff’s proposed plan, the Court
       California against Bristol-Myers Squibb          agrees and anticipates that trial in this case will
   Company related to a prescription drug,              be relatively straight forward. See e.g.,
   Plavix. 137 S.Ct. at 1778. The Bristol-Myers            Ramirez v. Trans Union, LLC, 2017 WL
   Court held that California lacked specific           5153280, at *1 (N.D. Cal. Nov. 7, 2017)
   jurisdiction over the nonresident plaintiffs’        (upholding verdict rendered after weeklong trial
              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                      16
    Case 3:19-cv-02087-B Document 147-1 Filed 09/09/20                   Page 18 of 18 PageID 4757

McIntyre v. Realpage, Inc., Slip Copy (2020)
2020 WL 5017612


in FCRA class action) aff’d,        Ramirez v.           certification is warranted and proper. Plaintiff
TransUnion, LLC, 2020 WL 946973 (9th Cir.                established all of the Rule 23(a) prerequisites
Feb. 27, 2020) (class certification finding and          and both parts of the       Rule 23(b)(3) test. In
liability and statutory damages verdict upheld,          addition, the class is readily ascertainable based
and also punitive damages were upheld but                on objective criteria. Accordingly, Plaintiff’s
reduced to 4:1 ratio).                                   Motion for Class Certification (ECF No. 41) is
                                                         granted in the accompanying order.

IV. CONCLUSION
                                                         All Citations
The Court finds that Plaintiff has proven by a           Slip Copy, 2020 WL 5017612
preponderance of the evidence that class

                                                 Footnotes


1
       Failure to Update Class – Nationwide
       For the period beginning five (5) years prior to the filing of this Complaint and continuing through
       the date of judgment, all natural persons with an address in the United States and its Territories
       who were subjects of tenant screening reports created by Defendant that contained eviction
       information, but which failed to state that the action had been withdrawn, dismissed, non-suited,
       or resulted in a judgment for the tenant defendant according to court records dated at least 30 days
       prior to the date of the report.

       Failure to Update Subclass I: Commonwealth of Pennsylvania
       For the period beginning five (5) years prior to the filing of this Complaint and continuing through
       the date of judgment, all natural persons with an address in the United States and its Territories
       who were subjects of tenant screening reports created by Defendant that contained information
       pertaining to a landlord tenant action filed within the Commonwealth of Pennsylvania, but which
       failed to state that the action had been withdrawn, dismissed, non-suited, or resulted in a judgment
       for the tenant defendant according to court records dated at least 30 days prior to the date of the
       report.

       Failure to Update Subclass II: Philadelphia
       For the period beginning five (5) years prior to the filing of this Complaint and continuing through
       the date of judgment, all natural persons with an address in the United States and its Territories
       who were subjects of tenant screening reports created by Defendant that contained information
       pertaining to a landlord tenant action filed in the Philadelphia, Pennsylvania Municipal Court but
       which failed to state that the action had been withdrawn, dismissed, non-suited, or resulted in a
       judgment for the tenant defendant according to court records dated at least 30 days prior to the
       date of the report.

End of Document                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                      17
